DETAILED ACTION
This office action is in response to communication filed on December 3, 2021.

Response to Amendment
Amendments filed on December 3, 2021 have been entered.
The specification has been amended.
Claims 1-4, 6-11, 13-14 and 16-18 have been amended.
Claims 1-18 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 8), filed on 12/03/2021, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection to the specification has been withdrawn. However, upon further consideration, new objections to the specification are being raised below.

Applicant’s arguments, see Remarks (p. 8-9), filed on 12/03/2021, with respect to the objections to claims 1-4, 6-11, 13-14 and 16-18  have been fully considered. In view of the amendments, the objections to the claims have been withdrawn.

Applicant’s arguments, see Remarks (p. 9-10), filed on 12/03/2021, with respect to the rejection of claims 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered. In view of the amendments, the rejection has been withdrawn.
the word “obtaining” (or “obtain” in the case of claim 10) covers either the situation in which a statistical model is generated or the situation in which an existing statistical model is used” (p. 10).

Applicant’s arguments, see Remarks (p. 10-15), filed on 12/03/2021, with respect to the rejection of claims 1-18 under 35 U.S.C. 103, have been fully considered but are moot in view of new ground(s) of rejection.

Applicant argues (p. 13-14) that Rashid fails to discuss the use of well data obtained at multiple times to predict future performance of the wells. The Examiner asserts that Rashid discloses that “measurements corresponding to well operations such as production rate (well performance) are obtained at different times (see Fig. 8, item 802)....” (Office Action, p. 11). But Rashid does not in fact disclose the use of well data obtained at different times to predict well performance. Element 802 shown in Fig. 8 of Rashid illustrates the data employed in Rashid. Specifically, element 802 contains the following text: “Field Data, Well Test Data, Reservoir Data, Pipe Data, etc. Composition, Boundary Conditions, Phase Information, etc.” This list of data makes no mention of making multiple measurements at different times for predictive purposes. To illustrate the Applicants’ point, Rashid makes mention of the use of a flow rate to model well performance. This is not the same thing as using, for example, how a flow rate has changed over time to predict future well performance.
This argument is not persuasive.


Specification
The disclosure is objected to because of the following informalities:
[0022]: language “The disclosed aspects may also applied to one or more interconnected or commingled wells that use multistage pumps” should read “The disclosed aspects may also apply to one or more interconnected or commingled wells that use multistage pumps”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites “obtaining a statistical model representing the well performance at more than one time period” which is not described in the original specification. Similar language is recited in independent claims 9-10 and 13, with the corresponding dependent claims also failing to comply with the written description requirement. 
The original disclosure describes generating a statistical model representing well performance, and using the statistical model being with measurements and/or well data representing well performance at more than one time period to predict real-time production (see [0005]-[0008] and [0040]-[0041]). The original disclosure also mentions about using an existing statistical model relating to pump performance with measurements and/or well data to predict real-time production (see [0031]). From this, the examiner submits that the original specification does not provide support for “a statistical model representing the well performance at more than one time period”.

Examiner’s Note
Claims 1-18 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that effects a transformation or reduction of a particular article to a different state or thing (e.g., modifying hydrocarbon production activities using the optimization opportunities), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claims 9-10 and 13 are not directed to a judicial exception because the claims integrate the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that effects a transformation or reduction of a particular article to a different state or thing (e.g., modifying hydrocarbon production activities using the optimization opportunities; output the optimization opportunities so that hydrocarbon production activities may be modified using said optimization opportunities; producing hydrocarbons from the one or more artificial lift wells using the optimization opportunities), therefore the claims are eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-8, 11-12 and 14-18, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rashid (US 20160153266 A1), hereinafter ‘Rashid’, in view of Nandola (US 20170356279 A1), hereinafter ‘Nandola’.
Regarding claim 1. (Currently Amended)
Rashid discloses:
an oilfield-wide production optimization routine performed in a field comprising multiple wells having a well flow rate mechanism such as artificial lift (see [0019]) is illustrated), comprising: 
obtaining measurements and/or well test data from the one or more artificial lift wells representing well performance at more than one time period ([0043], [0048]-[0049], [0061]: measurements corresponding to well operations such as production rate (well performance) are obtained at different times (see Fig. 8, item 802)); 
obtaining a model representing the well performance at more than one time period (Fig. 7, item 702; [0073]-[0074], [0088]: individual well models for each well as well as for the well network are established, the models being generated using field data, well test data, etc. (see Fig. 8), these data corresponding to measurements (e.g., dynamic measurements such as production rate) performed over time (see [0035] and [0046]-[0049]));
using the model and the measurements and/or well test data, predicting real-time production of the one or more artificial lift wells (Fig. 7, item 704; [0073]: the models are used to generate corresponding descriptive proxy models, which may be gas lift well performance curves (see also [0064]); examiner interprets performance curves to represent real-time predictions of well production (see [0058]; see also [0080], [0084] regarding acquiring new data for updating models, and consequently generating new performance curves)); 
identifying potential optimization opportunities for well performance based on the predicted real-time production of the one or more artificial lift wells (Fig. 7, item 708; using the proxy models, optimization is performed in order to obtain an optimal solution representing flow rate management parameters to perform oilfield-wide production optimization (see [0019]-[0020])); 
outputting the potential optimization opportunities (Fig. 7, item 710; [0079]: once an optimal solution is obtained, the corresponding flow rate management parameters are passed to the well controllers for implementation); and
modifying hydrocarbon production activities using the potential optimization opportunities (Fig. 7, item 710; [0079]: once an optimal solution is obtained, the corresponding flow rate management parameters are passed to the well controllers for implementation (see also [0020])).  

Rashid does not explicitly disclose:
the model is a statistical model; and
using the statistical model and the measurements and/or well test data, generating a measure of confidence. 

	Regarding the model is a statistical model, Nandola teaches:
“Another class of methods, aim at driving the well to an economic optimum (either maximizing profit or maximizing oil production). Herein, either first principles model are used, or statistical data-based models are built to obtain a generic production curve. Then the problem mainly reduces to operating at the optimal point, or using some gradient based method to move towards that point” ([0006]: statistical data-based models are generated to obtain production curves).


Regarding using the statistical model and the measurements and/or well test data, generating a measure of confidence, Rashid teaches:
	“In some embodiments, for example, it is desirable for the real WHP vector (Preal) to agree at convergence (block 714) with the WHP vector (Pnw) calculated by the approximating model in the optimization procedure; agreement is expressed for example in terms of the norm of the difference between the two pressure vectors being less than some tolerance (ϵrtois) Consequently, if the norm of the difference between Preal, real and Pnw is within some desired tolerance (perhaps even ϵrtois) one may assume the model is in good agreement with reality (model mis-match is low), and control may pass to block 722 to wait until one or more operating conditions and/or parameters are updated (e.g., changes in available scarce resources, constraints, etc.)” ([0079]: a tolerance is used to determine whether or not the model results are in agreement with the actual field data (see also [0023] and [0080])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid in view of Nandola to use the statistical model and the measurements and/or well test data to generate a measure of 

Regarding claim 2. (Currently Amended)
Rashid in view of Nandola discloses all the features of claim 1 as described above.
Rashid does not explicitly disclose:
generating the measure of confidence using the statistical model and the measurements and/or well test data; and 
when the measure of confidence is greater than a pre-determined level, obtaining additional measurements and/or test data from the one or more artificial lift wells representing the well performance at an additional time period; 
wherein the potential optimization opportunities are identified when the measure of confidence is less than the pre-determined level.  

	However, Rashid further teaches:
	“In some embodiments, for example, it is desirable for the real WHP vector (Preal) to agree at convergence (block 714) with the WHP vector (Pnw) calculated by the approximating model in the optimization procedure; agreement is expressed for example in terms of the norm of the difference between the two pressure vectors being less than some tolerance (ϵrtois) Consequently, if the norm of the difference between Preal, real and Pnw is within some desired tolerance (perhaps even ϵrtois) one may assume the model is in good agreement with reality (model mis-match is low), and control may pass to block 722 to wait until one or more operating conditions and/or parameters are updated (e.g., a tolerance is used to determine whether or not the model results are in agreement with the actual field data (see also [0023]); if the mis-match is low (e.g., less than a pre-determined level), the model is in good agreement with real operation);
	“On the other hand, in the convergence test (block 714), if the mis-match is much greater, one may conclude that the network model is not sufficiently accurate for predictive purposes. Under this condition, it may be desirable to enable a user to choose from two alternatives. The first alternative is to discontinue using the mis-matched network model to determine network back-pressure effects, and instead use an iterative procedure of Field Data Control based on actual field WHP data to optimize the flow rate management parameters, repeating until convergence. Block 716, which represents this alternative, updates the convergence properties based upon the gathered field data” ([0080]: if the mis-match is much greater (e.g., greater than a pre-determined level), field data is obtained and the optimization procedure is repeated until convergence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid in view of Nandola to generate the measure of confidence using the statistical model and the measurements and/or well test data; and when the measure of confidence is greater than a pre-determined level, obtaining additional measurements and/or test data from the one or more artificial lift wells representing the well performance at an additional time period; wherein the potential optimization opportunities are identified when the measure of confidence is less than the pre-determined level, in order to validate the model performance against actual 

Regarding claim 3. (Currently Amended)
Rashid in view of Nandola discloses all the features of claim 1 as described above.
Rashid further discloses:
modifying the hydrocarbon production activities comprises modifying performance of one of the one or more artificial lift wells (Fig. 7, item 710; [0079]: once an optimal solution is obtained, the corresponding flow rate management parameters are passed to the well controllers for implementation (see also [0019]-[0020]), which implies modification of the performance of the wells).  

Regarding claim 4. (Currently Amended)
Rashid in view of Nandola discloses all the features of claim 1 as described above.
Rashid further discloses:
Modifying the hydrocarbon production activities comprises one or more of modifying performance of a pump in one of the one or more artificial lift wells, well stimulation activities, well intervention activities, and well work-over activities (Fig. 7, item 710; [0079]: once an optimal solution is obtained, the corresponding flow rate management parameters (e.g., pump rate, see [0025]) are passed to the well controllers for implementation (see also [0019]-[0020]), which implies modification of the performance of the pump in the wells). 
 
Regarding claim 5. (Original)
Rashid in view of Nandola discloses all the features of claim 4 as described above.
Rashid further discloses:
the pump comprises an electric submersible pump or a progressing cavity pump ([0019]: well flow rate mechanism includes electro-submersible pumps or progressing cavity pumps).  

Regarding claim 6. (Currently Amended)
Rashid in view of Nandola discloses all the features of claim 1 as described above.
Rashid further discloses:
predicting the real-time production comprises a machine learning-based formulation ([0075]: proxy models may be extracted based on neural networks (see also [0088])).  

Regarding claim 7. (Currently Amended)
Rashid in view of Nandola discloses all the features of claim 1 as described above.
Rashid further discloses:
storing the measurements and/or well test data from the more than one time period until the real-time production is predicted ([0035]: data may be stored for later use (e.g., for predictions)).  

Regarding claim 8. (Currently Amended)
Rashid in view of Nandola discloses all the features of claim 1 as described above.

the measurements and/or well test data include one or more of pump head, pump speed, electrical and/or mechanical pump power, fluid density, fluid viscosity, fluid flow rate through a pump, pump impeller diameter, and mean height of roughness in the pump associated with the one or more artificial lift wells ([0031], [0041], [0047]: flow rates and fluid viscosity are among the measurements performed (see also [0056])).
  
Regarding claim 9. (Currently Amended)
Rashid discloses:
A method (Fig. 7) of predicting hydrocarbon production from one or more artificial lift wells ([0073]: an oilfield-wide production optimization routine performed in a field comprising multiple wells having a well flow rate mechanism such as artificial lift (see [0019]) is illustrated), comprising: 
obtaining measurements and/or well test data from the one or more artificial lift wells representing well performance at more than one time period ([0043], [0048]-[0049], [0061]: measurements corresponding to well operations such as production rate (well performance) are obtained at different times (see Fig. 8, item 802)); 
obtaining a model representing the well performance at more than one time period (Fig. 7, item 702; [0073]-[0074], [0088]: individual well models for each well as well as for the well network are established, the models being generated using field data, well test data, etc. (see Fig. 8), these data corresponding to measurements (e.g., dynamic measurements such as production rate) performed over time (see [0035] and [0046]-[0049]));
the models are used to generate corresponding descriptive proxy models, which may be gas lift well performance curves (see also [0064]); examiner interprets performance curves to represent real-time predictions of well production (see [0058]; see also [0080], [0084] regarding acquiring new data for updating models, and consequently generating new performance curves)); 
identifying potential optimization opportunities for the well performance based on the predicted real-time production of the one or more artificial lift wells (Fig. 7, item 708; [0077]-[0078]: using the proxy models, optimization is performed in order to obtain an optimal solution representing flow rate management parameters to perform oilfield-wide production optimization (see [0019]-[0020])); 
outputting the potential optimization opportunities (Fig. 7, item 710; [0079]: once an optimal solution is obtained, the corresponding flow rate management parameters are passed to the well controllers for implementation); and 
modifying hydrocarbon production activities using the potential optimization opportunities (Fig. 7, item 710; [0079]: once an optimal solution is obtained, the corresponding flow rate management parameters are passed to the well controllers for implementation (see also [0020])).  

Rashid does not explicitly disclose:
the model is a statistical model; 

when the measure of confidence is greater than a pre-determined level, obtaining additional measurements and/or test data from the one or more artificial lift wells representing the well performance at an additional time period; and
when the measure of confidence is less than the pre-determined level, identifying potential optimization opportunities for the well performance based on the predicted real-time production of the one or more artificial lift wells.

	Regarding the model is a statistical model, Nandola teaches:
“Another class of methods, aim at driving the well to an economic optimum (either maximizing profit or maximizing oil production). Herein, either first principles model are used, or statistical data-based models are built to obtain a generic production curve. Then the problem mainly reduces to operating at the optimal point, or using some gradient based method to move towards that point” ([0006]: statistical data-based models are generated to obtain production curves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid in view of Nandola to generate the model representing well performance as a statistical model, in order to incorporate well-known techniques that provide fast results of different characterizations of the well for performance evaluation.


“In some embodiments, for example, it is desirable for the real WHP vector (Preal) to agree at convergence (block 714) with the WHP vector (Pnw) calculated by the approximating model in the optimization procedure; agreement is expressed for example in terms of the norm of the difference between the two pressure vectors being less than some tolerance (ϵrtois) Consequently, if the norm of the difference between Preal, real and Pnw is within some desired tolerance (perhaps even ϵrtois) one may assume the model is in good agreement with reality (model mis-match is low), and control may pass to block 722 to wait until one or more operating conditions and/or parameters are updated (e.g., changes in available scarce resources, constraints, etc.)” ([0079]: a tolerance is used to determine whether or not the model results are in agreement with the actual field data (see also [0023]); if the mis-match is low (e.g., less than a pre-determined level), the model is in good agreement with real operation);
	“On the other hand, in the convergence test (block 714), if the mis-match is much greater, one may conclude that the network model is not sufficiently accurate for predictive purposes. Under this condition, it may be desirable to enable a user to choose from two alternatives. The first alternative is to discontinue using the mis-matched if the mis-match is much greater (e.g., greater than a pre-determined level), field data is obtained and the optimization procedure is repeated until convergence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid in view of Nandola to generate a measure of confidence using the statistical model and the measurements and/or well test data; to obtain additional measurements and/or test data from the one or more artificial lift wells representing the well performance at an additional time period when the measure of confidence is greater than a pre-determined level; and to identify potential optimization opportunities for the well performance based on the predicted real-time production of the one or more artificial lift wells when the measure of confidence is less than the pre-determined level, in order to validate the model performance against actual data for providing accurate optimization opportunities, while also calibrating the model using actual field data for improving the results.

Regarding claim 10. (Currently Amended)
Rashid discloses:
An apparatus (Fig. 6) for predicting production data from one or more artificial lift wells ([0065]: a data processing system used to perform an oilfield-wide production optimization routine in a field comprising multiple wells having a well flow rate mechanism such as artificial lift (see Fig. 7, [0019], [0073]) is illustrated), comprising: 
a processor (Fig. 6, items 604, 620 and 618; [0065]-[0066]: central controller includes a CPU having processors; examiner interprets well controllers and remote server to also include processors); 
an input device (Fig. 6, items 612 and 614) in communication with the processor ([0066]: central controller includes a user interface incorporating user input devices as well as a network interface to receive user inputs) and configured to receive input data comprising measurements and/or test data from the one or more artificial lift wells representing well performance at more than one time period ([0043], [0048]-[0049], [0061]: measurements corresponding to well operations such as production rate (well performance) are obtained at different times (see Fig. 8, item 802); examiner interprets these measurements to be transmitted through network and inputted into central controller for storage/processing (see [0036], [0076])); 
a memory (Fig. 6, items 608 and 610) in communication with the processor ([0065]: CPU is coupled to memory), the memory having a set of instructions ([0068]: routines are stored in memory for execution by the processors), wherein the set of instructions, when executed by the processor, are configured to: 
obtain a model representing the well performance at more than one time period (Fig. 7, item 702; [0073]-[0074], [0088]: individual well models for each well as well as for the well network are established, the models being generated using field data, well test data, etc. (see Fig. 8), these data corresponding to measurements (e.g., dynamic measurements such as production rate) performed over time (see [0035] and [0046]-[0049]));
using the model and the measurements and/or well test data, predict real-time production of the one or more artificial lift wells (Fig. 7, item 704; [0073]: the models are used to generate corresponding descriptive proxy models, which may be gas lift well performance curves (see also [0064]); examiner interprets performance curves to represent real-time predictions of well production (see [0058]; see also [0080], [0084] regarding acquiring new data for updating models, and consequently generating new performance curves)); 
identify potential optimization opportunities for the well performance based on the predicted real-time production of the one or more artificial lift wells (Fig. 7, item 708; [0077]-[0078]: using the proxy models, optimization is performed in order to obtain an optimal solution representing flow rate management parameters to perform oilfield-wide production optimization (see [0019]-[0020])); and 
output the potential optimization opportunities so that hydrocarbon production activities may be modified using the potential optimization opportunities (Fig. 7, item 710; [0079]: once an optimal solution is obtained, the corresponding flow rate management parameters are passed to the well controllers for implementation (see also [0020])).  

Rashid does not explicitly disclose:
the model is a statistical model; 

when the measure of confidence is greater than a pre-determined level, obtain additional measurements and/or test data from the one or more artificial lift wells representing the well performance at an additional time period; 
when the measure of confidence is less than the pre-determined level, identify potential optimization opportunities for the well performance based on the predicted real- time production of the one or more artificial lift wells.

	Regarding the model is a statistical model, Nandola teaches:
“Another class of methods, aim at driving the well to an economic optimum (either maximizing profit or maximizing oil production). Herein, either first principles model are used, or statistical data-based models are built to obtain a generic production curve. Then the problem mainly reduces to operating at the optimal point, or using some gradient based method to move towards that point” ([0006]: statistical data-based models are generated to obtain production curves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid in view of Nandola to generate the model representing well performance as a statistical model, in order to incorporate well-known techniques that provide fast results of different characterizations of the well for performance evaluation.


“In some embodiments, for example, it is desirable for the real WHP vector (Preal) to agree at convergence (block 714) with the WHP vector (Pnw) calculated by the approximating model in the optimization procedure; agreement is expressed for example in terms of the norm of the difference between the two pressure vectors being less than some tolerance (ϵrtois) Consequently, if the norm of the difference between Preal, real and Pnw is within some desired tolerance (perhaps even ϵrtois) one may assume the model is in good agreement with reality (model mis-match is low), and control may pass to block 722 to wait until one or more operating conditions and/or parameters are updated (e.g., changes in available scarce resources, constraints, etc.)” ([0079]: a tolerance is used to determine whether or not the model results are in agreement with the actual field data (see also [0023]); if the mis-match is low (e.g., less than a pre-determined level), the model is in good agreement with real operation);
	“On the other hand, in the convergence test (block 714), if the mis-match is much greater, one may conclude that the network model is not sufficiently accurate for predictive purposes. Under this condition, it may be desirable to enable a user to choose from two alternatives. The first alternative is to discontinue using the mis-matched if the mis-match is much greater (e.g., greater than a pre-determined level), field data is obtained and the optimization procedure is repeated until convergence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid in view of Nandola to generate a measure of confidence using the statistical model and the measurements and/or well test data; to obtain additional measurements and/or test data from the one or more artificial lift wells representing the well performance at an additional time period when the measure of confidence is greater than a pre-determined level; and to identify potential optimization opportunities for the well performance based on the predicted real-time production of the one or more artificial lift wells when the measure of confidence is less than the pre-determined level, in order to validate the model performance against actual data for providing accurate optimization opportunities, while also calibrating the model using actual field data for improving the results.

Regarding claim 11. (Currently Amended)
Rashid in view of Nandola discloses all the features of claim 10 as described above.
Rashid further discloses:
a pump ([0019]: well flow rate mechanism includes electro-submersible pumps or progressing cavity pumps), and wherein the measurements and/or well test data include flow rates and fluid viscosity are among the measurements performed (see also [0056])).

Regarding claim 12. (Original)
Rashid in view of Nandola discloses all the features of claim 11 as described above.
Rashid further discloses:
the pump is an electric submersible pump or a progressing cavity pump ([0019]: well flow rate mechanism includes electro-submersible pumps or progressing cavity pumps).  

Regarding claim 13. (Currently Amended)
Rashid discloses:
A method (Fig. 7) of producing hydrocarbons from one or more artificial lift wells ([0073]: an oilfield-wide production optimization routine performed in a field comprising multiple wells having a well flow rate mechanism such as artificial lift (see [0019]) is illustrated), comprising: 
obtaining measurements and/or well test data from the one or more artificial lift wells representing well performance at more than one time period ([0043], [0048]-[0049], [0061]: measurements corresponding to well operations such as production rate (well performance) are obtained at different times (see Fig. 8, item 802)); 
individual well models for each well as well as for the well network are established, the models being generated using field data, well test data, etc. (see Fig. 8), these data corresponding to measurements (e.g., dynamic measurements such as production rate) performed over time (see [0035] and [0046]-[0049]));
using the model and the measurements and/or well test data, predicting real-time production of the one or more artificial lift wells (Fig. 7, item 704; [0073]: the models are used to generate corresponding descriptive proxy models, which may be gas lift well performance curves (see also [0064]); examiner interprets performance curves to represent real-time predictions of well production (see [0058]; see also [0080], [0084] regarding acquiring new data for updating models, and consequently generating new performance curves));
identifying potential optimization opportunities for the well performance based on the predicted real-time production of the one or more artificial lift wells (Fig. 7, item 708; [0077]-[0078]: using the proxy models, optimization is performed in order to obtain an optimal solution representing flow rate management parameters to perform oilfield-wide production optimization (see [0019]-[0020])); 
outputting the potential optimization opportunities (Fig. 7, item 710; [0079]: once an optimal solution is obtained, the corresponding flow rate management parameters are passed to the well controllers for implementation); and 
once an optimal solution is obtained, the corresponding flow rate management parameters are passed to the well controllers for implementation (e.g., for producing hydrocarbons, see [0054]; see also [0020])).  

Rashid does not explicitly disclose:
the model is a statistical model; 
using the statistical model and the measurements and/or well test data, generating a measure of confidence;
when the measure of confidence is greater than a pre-determined level, obtaining additional measurements and/or test data from the one or more artificial lift wells representing the well performance at an additional time period;
when the measure of confidence is less than the pre-determined level, identifying potential optimization opportunities for the well performance based on the predicted real-time production of the one or more artificial lift wells.

	Regarding the model is a statistical model, Nandola teaches:
“Another class of methods, aim at driving the well to an economic optimum (either maximizing profit or maximizing oil production). Herein, either first principles model are used, or statistical data-based models are built to obtain a generic production curve. Then the problem mainly reduces to operating at the optimal point, or statistical data-based models are generated to obtain production curves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid in view of Nandola to generate the model representing well performance as a statistical model, in order to incorporate well-known techniques that provide fast results of different characterizations of the well for performance evaluation.

Regarding using the statistical model and the measurements and/or well test data, generating a measure of confidence; when the measure of confidence is greater than a pre-determined level, obtaining additional measurements and/or test data from the one or more artificial lift wells representing the well performance at an additional time period; when the measure of confidence is less than the pre-determined level, identifying potential optimization opportunities for the well performance based on the predicted real-time production of the one or more artificial lift wells, Rashid teaches:
“In some embodiments, for example, it is desirable for the real WHP vector (Preal) to agree at convergence (block 714) with the WHP vector (Pnw) calculated by the approximating model in the optimization procedure; agreement is expressed for example in terms of the norm of the difference between the two pressure vectors being less than some tolerance (ϵrtois) Consequently, if the norm of the difference between Preal, real and Pnw is within some desired tolerance (perhaps even ϵrtois) one may assume the model is in good agreement with reality (model mis-match is low), and control may pass to block 722 to wait until one or more operating conditions and/or parameters are updated (e.g., a tolerance is used to determine whether or not the model results are in agreement with the actual field data (see also [0023]); if the mis-match is low (e.g., less than a pre-determined level), the model is in good agreement with real operation);
	“On the other hand, in the convergence test (block 714), if the mis-match is much greater, one may conclude that the network model is not sufficiently accurate for predictive purposes. Under this condition, it may be desirable to enable a user to choose from two alternatives. The first alternative is to discontinue using the mis-matched network model to determine network back-pressure effects, and instead use an iterative procedure of Field Data Control based on actual field WHP data to optimize the flow rate management parameters, repeating until convergence. Block 716, which represents this alternative, updates the convergence properties based upon the gathered field data” ([0080]: if the mis-match is much greater (e.g., greater than a pre-determined level), field data is obtained and the optimization procedure is repeated until convergence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid in view of Nandola to generate a measure of confidence using the statistical model and the measurements and/or well test data; to obtain additional measurements and/or test data from the one or more artificial lift wells representing the well performance at an additional time period when the measure of confidence is greater than a pre-determined level; and to identify potential optimization opportunities for the well performance based on the predicted real-time production of the one or more artificial lift wells when the measure of confidence is less than the pre-determined level, in order to validate the model performance against actual 

Regarding claim 14. (Currently Amended)
Rashid in view of Nandola discloses all the features of claim 13 as described above.
Rashid further discloses:
producing the hydrocarbons comprises modifying performance of a pump in one of the one or more artificial lift wells (Fig. 7, item 710; [0079]: once an optimal solution is obtained, the corresponding flow rate management parameters (e.g., pump rate, see [0025]) are passed to the well controllers for implementation (see also [0019]-[0020]), which implies modification of the performance of the pump in the wells). 

Regarding claim 15. (Original)
Rashid in view of Nandola discloses all the features of claim 14 as described above.
Rashid further discloses:
the pump comprises an electric submersible pump or a progressing cavity pump ([0019]: well flow rate mechanism includes electro-submersible pumps or progressing cavity pumps).  

Regarding claim 16. (Currently Amended)
Rashid in view of Nandola discloses all the features of claim 13 as described above.
Rashid further discloses:
proxy models may be extracted based on neural networks (see also [0088])).  

Regarding claim 17. (Currently Amended)
Rashid in view of Nandola discloses all the features of claim 13 as described above.
Rashid further discloses:
storing the measurements and/or well test data from the more than one time period until the real-time production is predicted ([0035]: data may be stored for later use (e.g., for predictions)).  

Regarding claim 18. (Currently Amended)
Rashid in view of Nandola discloses all the features of claim 13 as described above.
Rashid further discloses:
the measurements and/or well test data include one or more of pump head, pump speed, pump power, fluid density, fluid viscosity, fluid flow rate through a pump, pump impeller diameter, and mean height of roughness in the pump associated with the one or more artificial lift wells ([0031], [0041], [0047]: flow rates and fluid viscosity are among the measurements performed (see also [0056])).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857